 



Exhibit 10.65

 

SECURITIES PURCHASE AGREEMENT

 

This SECURITIES PURCHASE AGREEMENT (the “Agreement”), dated as of February 12,
2020, is by and between GREENWAY TECHNOLOGIES, INC., a Texas corporation, with
its address at 1521 North Cooper Street, Suite 205, Arlington, Texas 76011 (the
“Company”), and POWER UP LENDING GROUP LTD., a Virginia corporation, with its
address at 111 Great Neck Road, Suite 216, Great Neck, NY 11021 (“Buyer”).

 

WHEREAS:

 

A. The Company and Buyer are executing and delivering this Agreement in reliance
upon the exemption from securities registration afforded by the rules and
regulations as promulgated by the United States Securities and Exchange
Commission (the “SEC”) under the Securities Act of 1933, as amended (the “1933
Act”); and

 

B. Buyer desires to purchase and the Company desires to issue and sell, upon the
terms and conditions set forth in this Agreement a convertible note of the
Company, in substantially the form attached hereto as Exhibit A, in the
aggregate principal amount of $53,000.00 (together with any note(s) issued in
replacement thereof or as a dividend thereon or otherwise with respect thereto
in accordance with the terms thereof, the “Note”), convertible into shares of
common stock, $0.0001 par value per share, of the Company (the “Common Stock”),
upon the terms and subject to the limitations and conditions set forth in such
Note.

 

NOW THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereby agree as follows:

 

1. Purchase and Sale of Note.

 

a. Purchase of Note. On the Closing Date (as defined herein), the Company shall
issue and sell to Buyer and Buyer agrees to purchase from the Company such
principal amount of Note as is set forth immediately below Buyer’s name on the
signature pages hereto.

 

b. Form of Payment. On the Closing Date, (i) Buyer shall pay the purchase price
for the Note (the “Purchase Price”) to be issued and sold to Buyer at the
Closing (as defined below), by wire transfer of immediately available funds to
the Company, in accordance with the Company’s written wiring instructions,
against delivery of the Note in the principal amount equal to the Purchase Price
as is set forth immediately below Buyer’s name on the signature pages hereto,
and (ii) the Company shall deliver the duly-executed Note to Buyer, against
delivery of such Purchase Price.

 

c. Closing Date. Subject to the satisfaction (or written waiver) of the
conditions set forth in Section 6 and Section 7 below, the date and time of the
issuance and sale of the Note pursuant to this Agreement (the “Closing Date”)
shall be 12:00 noon, Eastern Standard Time on February 13, 2020, or such other
mutually-agreed upon time. The closing of the transactions contemplated by this
Agreement (the “Closing”) shall occur on the Closing Date at such location as
may be agreed to by the parties.

 

   

 

 

2. Buyer’s Representations and Warranties. Buyer represents and warrants to the
Company that:

 

a. Organization and Qualification. Buyer is a corporation duly organized,
validly existing, and in good standing under the laws of the state of Virginia.
Buyer has full corporate power and authority to enter into this Agreement and
the other transaction documents to which Buyer is a party, to carry out its
obligations hereunder and thereunder and to consummate the transactions
contemplated hereby and thereby.

 

b. No Conflicts; Consents. The execution, delivery, and performance by Buyer of
this Agreement and the other transaction documents to which it is a party, and
the consummation of the transactions contemplated hereby and thereby, do not and
will not (i) conflict with or result in a violation or breach of, or default
under any provision of the certificate of incorporation, by-laws, or other
organizational documents of Buyer, (ii) conflict with or result in a violation
or breach of any provision of any law or governmental order applicable to Buyer,
or (iii) require the consent, notice or other action by any person under any
contract to which Buyer is a party. No consent, approval, permit, governmental
order, declaration or filing with or notice to any governmental authority is
required by or with respect to Buyer in connection with the execution and
delivery of this Agreement and the other transaction documents to which it is a
party.

 

c. Investment Purpose. As of the date hereof, Buyer is purchasing the Note and
the shares of Common Stock issuable upon conversion of or otherwise pursuant to
the Note (such transaction, the “Conversion”, and such shares of Common Stock
the “Conversion Shares” which, collectively with the Note are referred to as the
“Securities”) for Buyer’s own account and not with a present view towards the
public sale or distribution thereof, except pursuant to sales registered or
exempted from registration under the 1933 Act.

 

d. Accredited Investor Status. Buyer is an “accredited investor” as such term is
defined in Rule 501(a) of Regulation D promulgated under the 1933 Act.

 

e. Reliance on Exemptions. Buyer understands that the Securities are being
offered and sold to Buyer in reliance upon specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying upon the truth and accuracy of, and Buyer’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of Buyer set forth herein to determine the availability of
such exemptions and the eligibility of Buyer to acquire the Securities.

 

f. Information. The Company has not disclosed to Buyer any material nonpublic
information and will not disclose such information unless such information is
disclosed to the public prior to or promptly following such disclosure to Buyer.

 

 -2- 

 

 

g. Legends. Buyer understands that the Note and, until such time as the
Conversion Shares have been registered under the 1933 Act or may be sold
pursuant to an applicable exemption from registration, any instrument
representing the Note or the Conversion Shares shall bear a restrictive legend
(the “Legend”) in substantially the following form:

 

“THE OFFER AND SALE OF THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), OR UNDER ANY STATE SECURITIES LAWS, AND MAY NOT BE PLEDGED, SOLD,
ASSIGNED, HYPOTHECATED OR OTHERWISE TRANSFERRED UNLESS (1) A REGISTRATION
STATEMENT WITH RESPECT TO SUCH SECURITIES IS EFFECTIVE UNDER THE SECURITIES ACT
AND ANY APPLICABLE STATE SECURITIES LAWS OR (2) THE ISSUER OF SUCH SECURITIES
RECEIVES AN OPINION OF COUNSEL TO THE HOLDER OF SUCH SECURITIES, IN FORM
ATTACHED AS EXHIBIT A TO THAT CERTAIN SECURITIES PURCHASE AGREEMENT, DATED
JANUARY [*], 2020, OR IN FORM SATISFACTORY TO THE ISSUER AND ISSUER’S TRANSFER
AGENT, THAT SUCH SECURITIES MAY BE PLEDGED, SOLD, ASSIGNED, HYPOTHECATED OR
OTHERWISE TRANSFERRED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT
AND APPLICABLE STATE SECURITIES LAWS.”

 

The Legend will be removed and the Company shall issue or cause to be issued a
certificate without the Legend to Buyer if, unless otherwise required by
applicable federal and state securities laws, (a) the offer and sale of such
Security is registered under an effective registration statement filed under the
1933 Act or otherwise may be sold pursuant to an exemption from registration
under the 1933 Act without any restriction as to the number of securities as of
a particular date that can then be immediately sold, or (b) Buyer provides the
Company with an opinion of counsel, in the form attached hereto as Exhibit A, or
in form substance and scope satisfactory to the Company and to its transfer
agent, (1) at the time of the Conversion of such shares of Common Stock; and (2)
at the time of the sale of the underlying Common Stock issued upon a Conversion,
if such Conversion occurs less than one year after the Closing Date; and: (i)
the due date of a quarterly or annual filing of the Company with the SEC
pursuant to the Exchange Act (each a “Filing Date”) occurs following such
Conversion, and the sale of shares of Common Stock underlying such Conversion
occurs on or following such Filing Date; or (ii) the Company filed a Form 15
with the SEC; to the effect that the shares of Common Stock to be sold or
transferred may be sold or transferred pursuant to an exemption from such
registration, which opinion shall be accepted by the Company. Buyer agrees to
sell all Securities, including those represented by a certificate(s) from which
the Legend has been removed, in compliance with applicable prospectus delivery
requirements, if any, and applicable federal and state securities laws.

 

 -3- 

 

 

h. Authorization; Enforcement. This Agreement has been duly and validly
authorized by all requisite corporate action on the part of Buyer. This
Agreement has been duly executed and delivered on behalf of Buyer, and this
Agreement constitutes a valid and binding agreement of Buyer enforceable in
accordance with its terms.

 

i. Sufficiency of Funds. Buyer has sufficient cash on hand or other sources of
immediately available funds to enable it to make payment of the Purchase Price
and consummate the transactions contemplated by this Agreement.

 

j. No Brokers. No broker, finder, or investment banker is entitled to any
brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement or the Note, based upon arrangement
made by or on behalf of Buyer.

 

3. Representations and Warranties of the Company. The Company represents and
warrants to Buyer that:

 

a. Organization and Qualification. The Company and each of its Subsidiaries (as
defined below), if any, is a corporation duly organized, validly existing and in
good standing under the laws of the jurisdiction in which it is incorporated,
with full power and authority (corporate and other) to own, lease, use and
operate its properties and to carry on its business as and where now owned,
leased, used, operated and conducted. “Subsidiaries” means any corporation or
other organization, whether incorporated or unincorporated, in which the Company
owns, directly or indirectly, any equity or other ownership interest.

 

b. Authorization; Enforcement. The Company has all requisite corporate power and
authority to enter into and perform this Agreement, the Note and to consummate
the transactions contemplated hereby and thereby and to issue the Securities, in
accordance with the terms hereof and thereof. The Company’s execution and
delivery of this Agreement and the Note and the consummation of the transactions
contemplated hereby and thereby (including without limitation, the issuance of
the Note and the issuance and reservation for issuance of the Conversion Shares
issuable upon Conversion or exercise thereof) have been duly authorized by the
Company’s board of directors (the “Board of Directors”) and no further consent
or authorization of the Company, the Board of Directors, or its shareholders of
the Company (the “Shareholders”) is required to enter into this Agreement. This
Agreement has been duly executed and delivered by the Company by its authorized
representative, and such authorized representative is the true and official
representative with authority to sign this Agreement and the other documents
executed in connection herewith and to bind the Company accordingly. This
Agreement constitutes, and upon execution and delivery by the Company of the
Note, each of the Agreement and the Note (assuming due authorization, execution
and delivery by each other party thereto) will constitute, a legal, valid and
binding obligation of the Company enforceable against the Company in accordance
with its terms.

 

 -4- 

 

 

c. Capitalization. As of the date hereof, the authorized Common Stock of the
Company consists of 500,000,000 authorized shares of Common Stock, $0.0001 par
value per share, of which 296,815,547 shares are issued and outstanding. All of
such outstanding shares of Common Stock are, or upon issuance will be, duly
authorized, validly issued, fully paid and non-assessable.

 

d. Issuance of Shares. The Conversion Shares are duly authorized and reserved
for issuance and, upon Conversion of the Note in accordance with its terms, will
be validly issued, fully-paid, non-assessable, and free from all taxes, liens,
claims and encumbrances with respect to the issuance thereof. The Conversion
Shares shall not be subject to preemptive rights or other similar rights of the
Shareholders and will not impose personal liability upon the holder of the
Conversion Shares.

 

e. No Conflicts. The Company’s execution, delivery and performance of this
Agreement and the Note and the consummation of the transactions contemplated
hereby and thereby (including, without limitation, the issuance and reservation
for issuance of the Conversion Shares) will not:

 

(i) conflict with or result in a violation of any provision of the certificate
of formation of the Company or the bylaws of the Company,

 

(ii) violate or conflict with, or result in a breach of any provision of, or
constitute a default (or an event which with notice or lapse of time or both
could become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture, patent,
patent license or instrument to which the Company or any of its Subsidiaries is
a party; or

 

(iii) result in a violation of any law, rule, regulation, order, judgment or
decree (including federal and state securities laws and regulations and
regulations of any self-regulatory organizations to which the Company or its
securities are subject) applicable to the Company or any of its Subsidiaries or
by which any property or asset of the Company or any of its Subsidiaries is
bound or affected, except for such conflicts, defaults, terminations,
amendments, accelerations, cancellations and violations as would not,
individually or in the aggregate, have a Material Adverse Effect. “Material
Adverse Effect” means any material adverse effect on the business, operations,
assets, financial condition or prospects of the Company or its Subsidiaries, if
any, taken as a whole, or on the transactions contemplated hereby or by the
agreements or instruments to be entered into in connection herewith.

 

f. Compliance with Laws. The Company and each of its Subsidiaries are and have
been in material compliance with all laws, ordinances, or regulations of any
governmental entity that are applicable to the Company or any of its
Subsidiaries, or by which the Company or any of its Subsidiaries or any of their
respective businesses or properties is bound.

 

 -5- 

 

 

g. SEC Documents; Financial Statements. The Company is subject to the reporting
requirements of the Securities Exchange Act of 1934, as amended (the “1934
Act”).

 

(i) The Company has filed all reports, schedules, forms, statements and other
documents required to be filed by it with the SEC pursuant to the reporting
requirements of the 1934 Act (all of the foregoing filed prior to the date
hereof and all exhibits included therein and financial statements and schedules
thereto and documents (other than exhibits to such documents) incorporated by
reference therein, being hereinafter referred to herein as the “SEC Documents”).
True, correct, and complete copies of all the SEC Documents are publicly
available in the Electronic Data Gathering, Analysis, and Retrieval database of
the SEC (“EDGAR”). To the extent that any SEC Documents available on EDGAR
contains redactions pursuant to a request for confidential treatment or
otherwise, the Company will make available to Buyer, upon Buyer’s written
request, the full text of such SEC Documents that it has so filed or furnished
with the SEC.

 

(ii) As of their respective dates or if amended, as of the dates of the
amendments, the SEC Documents complied in all material respects with the
requirements of the 1934 Act and the rules and regulations of the SEC
promulgated thereunder applicable to the SEC Documents, and none of the SEC
Documents, at the time they were filed with the SEC, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading. None of the
statements made in any such SEC Documents is, or has been, required to be
amended or updated under applicable law (except for such statements that have
been amended or updated in subsequent filings prior the date hereof).

 

(iii) As of their respective dates or if amended, as of the dates of the
amendments, the financial statements of the Company included in the SEC
Documents complied as to form in all material respects with applicable
accounting requirements and the published rules and regulations of the SEC with
respect thereto. Such financial statements have been prepared in accordance with
United States generally accepted accounting principles, consistently applied,
during the periods involved and fairly present, in all material respects the
consolidated financial position of the Company and its consolidated Subsidiaries
as of the dates thereof and the consolidated results of their operations and
cash flows for the periods then ended (subject, in the case of unaudited
statements, to normal year-end audit adjustments).

 

h. Absence of Certain Changes. Since September 30, 2019, and except as set forth
in the SEC Documents, there has been no event, condition, change, or effect that
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.

 

 -6- 

 

 

i. Absence of Litigation. Except as set forth in the SEC Documents, there is no
action, suit, claim, proceeding, inquiry or investigation before or by any
court, public board, government agency, self-regulatory organization or body
pending or, to the knowledge of the Company or any of its Subsidiaries,
threatened against or affecting the Company or any of its Subsidiaries, or their
officers or directors in their capacity as such, that could reasonably be
expected to have a Material Adverse Effect. The Company and its Subsidiaries are
unaware of any facts or circumstances that might give rise to any of the
foregoing.

 

j. No Integrated Offering. Neither the Company, nor any of its affiliates, nor
any person acting on behalf of the Company or its affiliates, has directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security under circumstances that would require registration under the
1933 Act of the offer and sale of the Securities to Buyer. The offer and sale of
the Securities to Buyer will not integrate with any other issuance of the
Company’s securities (past, current or future) for purposes of any Shareholder
approval provisions applicable to the Company or its securities.

 

k. No Brokers. No broker, finder, or investment banker is entitled to any
brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement or the Note, based upon arrangement
made by or on behalf of the Company.

 

l. No Investment Company. The Company is not, and upon the issuance and sale of
the Securities as contemplated by this Agreement will not be an “investment
company” required to be registered under the Investment Company Act of 1940 (an
“Investment Company”). The Company is not controlled by an Investment Company.

 

m. Breach of Representations and Warranties by the Company. If the Company
breaches any of the representations or warranties set forth in this Section 3,
and in addition to any other remedies available to Buyer pursuant to this
Agreement, it will be considered an Event of Default (as defined in the Note)
under Section 3.4 of the Note.

 

4. COVENANTS.

 

a. Best Efforts. The Company shall use its best efforts to satisfy timely each
of the conditions described in Section 7 of this Agreement.

 

b. Form D; Blue Sky Laws. The Company agrees to timely make any filings required
by federal and state laws as a result of the closing of the transactions
contemplated by this Agreement.

 

c. Use of Proceeds. The Company shall use the proceeds for general working
capital purposes.

 

d. Conduct of Business. So long as Buyer owns any of the Securities, the Company
and its Subsidiaries shall comply in all material respects with all laws,
ordinances, or regulations of any governmental entity that are applicable to the
Company or any of its Subsidiaries, or by which the Company or any of its
Subsidiaries or any of their respective businesses or properties is bound.

 

 -7- 

 

 

e. Expenses. At the Closing, the Company shall pay Buyer’s expenses, not to
exceed $3,000.00, incurred in connection with negotiating this Agreement.

 

f. Corporate Existence. So long as Buyer beneficially owns the Note, the Company
shall maintain its corporate existence and shall not sell all or substantially
all of the Company’s assets without the prior written consent of Buyer.

 

g. Breach of Covenants. If the Company breaches any of the covenants set forth
in this Section 4, and in addition to any other remedies available to Buyer
pursuant to this Agreement, it will be considered an Event of Default (as
defined in the Note) under Section 3.4 of the Note.

 

h. Failure to Comply with the 1934 Act. So long as Buyer beneficially owns the
Note, the Company shall: (i) remain subject to the reporting requirements of the
1934 Act, and (ii) comply with the reporting requirements of the 1934 Act.

 

i. Trading Activities. Neither Buyer nor its affiliates has an open short
position in the Common Stock of the Company and Buyer agrees that it shall not,
and that it will cause its affiliates not to, engage in any short sales of or
hedging transactions (collectively, the “Prohibited Transactions”) with respect
to the Common Stock. Buyer acknowledges that a breach by Buyer of its
obligations hereunder will cause irreparable harm to the Company. Accordingly,
Buyer acknowledges that the remedy at law for a breach of its obligations under
this Section 4.i may be inadequate and agrees, in the event of a breach or
threatened breach by Buyer of the provisions of this Section 4.i, that the
Company shall be entitled, in addition to all other available remedies, to an
injunction restraining any breach and requiring immediate cessation of any
Prohibited Transaction, without the necessity of showing economic loss and
without any bond or other security being required.

 

5. Transfer Agent Instructions. The Company shall issue irrevocable instructions
to its transfer agent to issue certificates, registered in the name of Buyer or
its nominee, for the Conversion Shares in such amounts as specified from time to
time by Buyer to the Company upon Conversion of the Note in accordance with the
terms thereof (the “Irrevocable Transfer Agent Instructions”).

 

a. Change in Transfer Agent. In the event that the Company proposes to change
its transfer agent, the Company shall provide to Buyer, prior to the effective
date of such change, fully-executed Irrevocable Transfer Agent Instructions in
the form substantially similar to the Irrevocable Transfer Agent Instructions
delivered pursuant to this Agreement (including but not limited to the provision
to that the Company will cause its transfer agent to reserve shares of Common
Stock in the Reserved Amount (as defined in the Note)) signed by the successor
transfer agent to Company and the Company.

 

 -8- 

 

 

b. Restrictive Legend. Prior to registration of the Conversion Shares under the
1933 Act or the date on which the Conversion Shares may be sold pursuant to an
exemption from registration, all such certificates shall bear the Legend
specified in Section 2.g of this Agreement.

 

c. No Other Instructions. The Company warrants that: (i) no instruction other
than the Irrevocable Transfer Agent Instructions will be given by the Company to
its transfer agent and that the Securities shall otherwise be freely
transferable on the books and records of the Company as and to the extent
provided in this Agreement and the Note; (ii) the Company will not (1) direct
its transfer agent to not transfer or (2) delay, impair, or hinder its transfer
agent in transferring (or issuing)(electronically or in certificated form) any
certificate for Conversion Shares to be issued to Buyer upon Conversion of or
otherwise pursuant to the Note as and when required by the Note and this
Agreement; and (iii) the Company will not (1) fail to remove, (2) direct its
transfer agent not to remove, or (3) impair, delay, or hinder its transfer agent
from removing a restrictive legend, if permitted by applicable securities laws,
(or to withdraw any stop transfer instructions in respect thereof) on any
certificate for any Conversion Shares issued to Buyer upon Conversion of or
otherwise pursuant to the Note as and when required by the Note or this
Agreement. If Buyer provides the Company with an opinion of counsel, in the form
attached hereto as Exhibit A, or in form substance and scope satisfactory to the
Company and to its transfer agent (x) at the time of the Conversion of such
shares of Common Stock; and (y) at the time of the sale of the underlying Common
Stock issued upon a Conversion, if such Conversion occurs less than one year
after the Closing Date; and: (A) the Filing Date occurs following such
Conversion, and the sale of share underlying such Conversion occurs on or
following such Filing Date; or (B) the Company filed a Form 15 with the SEC; to
the effect that the shares of Common Stock to be sold or transferred may be sold
or transferred pursuant to an exemption from such registration, then the Company
shall permit the transfer, and, in the case of the Conversion Shares, promptly
instruct its transfer agent to issue one or more certificates, free from
restrictive legend, in such name and in such denominations as specified by
Buyer. The Company acknowledges that a breach by it of its obligations hereunder
will cause irreparable harm to Buyer, by vitiating the intent and purpose of the
transactions contemplated hereby. Accordingly, the Company acknowledges that the
remedy at law for a breach of its obligations under this Section 5 may be
inadequate and agrees, in the event of a breach or threatened breach by the
Company of the provisions of this Section, that Buyer shall be entitled, in
addition to all other available remedies, to an injunction restraining any
breach and requiring immediate transfer, without the necessity of showing
economic loss and without any bond or other security being required.

 

6. Conditions to the Company’s Obligation to Sell. The obligation of the Company
hereunder to issue and sell the Note to Buyer at the Closing is subject to the
satisfaction, at or before the Closing Date of each of the following conditions
thereto, provided that these conditions are for the Company’s sole benefit and
may be waived by the Company at any time in its sole discretion:

 

a. Buyer shall have executed this Agreement and delivered the same to the
Company.

 

 -9- 

 

 

b. Buyer shall have delivered the Purchase Price in accordance with Section 1.b
above.

 

c. Buyer shall have acknowledged in writing the Irrevocable Transfer Agent
Instructions delivered to Company’s transfer agent.

 

d. The representations and warranties of Buyer contained in Section 2 shall be
true and correct either in all respects (in the case of any representation or
warranty qualified by materiality) or in all material respects(in the case of
any representation or warranty not qualified by materiality) on and as of the
date when made and as of the Closing Date as though made at such date (except
for representations and warranties that are as of a specific date), and Buyer
shall have performed, satisfied and complied with, in all material respects the
covenants, agreements and conditions required by this Agreement to be performed,
satisfied or complied with by Buyer at or prior to the Closing Date (provided
that, with respect to agreements, covenants, and conditions that are qualified
by materiality, Buyer shall have performed such agreements, covenants, and
conditions as so qualified, in all respects).

 

e. No litigation, statute, rule, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or endorsed by or in
any court or governmental authority of competent jurisdiction or any
self-regulatory organization having authority over the matters contemplated
hereby that prohibits the consummation of any of the transactions contemplated
by this Agreement.

 

7. Conditions to The Buyer’s Obligation to Purchase. The obligation of Buyer
hereunder to purchase the Note at the Closing is subject to the satisfaction, at
or before the Closing Date of each of the following conditions, provided that
these conditions are for Buyer’s sole benefit and may be waived by Buyer at any
time in its sole discretion:

 

a. The Company shall have executed this Agreement and delivered the same to
Buyer.

 

b. The Company shall have delivered to Buyer the duly executed Note (in such
denominations as Buyer shall request) in accordance with Section 1.b above.

 

c. The Irrevocable Transfer Agent Instructions, in form and substance
satisfactory to Buyer, shall have been delivered to and acknowledged in writing
by the Company’s transfer agent.

 

 -10- 

 

 

d. The representations and warranties of Company contained in Section 3 shall be
true and correct either in all respects (in the case of any representation or
warranty qualified by materiality) or in all material respects(in the case of
any representation or warranty not qualified by materiality) on and as of the
date when made and as of the Closing Date as though made at such date (except
for representations and warranties that are as of a specific date), and the
Company shall have performed, satisfied and complied with, in all material
respects the covenants, agreements and conditions required by this Agreement to
be performed, satisfied or complied with by the Company at or prior to the
Closing Date (provided that, with respect to agreements, covenants, and
conditions that are qualified by materiality, the Company shall have performed
such agreements, covenants, and conditions as so qualified, in all respects).

 

e. The Buyer shall have received a certificate or certificates, executed by an
officer of the Company, dated as of the Closing Date, to the foregoing effect
and as to such other matters as may be reasonably requested by Buyer including,
but not limited to certificates with respect to the resolutions of Board of
Directors relating to the transactions contemplated hereby.

 

f. No litigation, statute, rule, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or endorsed by or in
any court or governmental authority of competent jurisdiction or any
self-regulatory organization having authority over the matters contemplated
hereby that prohibits the consummation of any of the transactions contemplated
by this Agreement.

 

g. No event shall have occurred which could reasonably be expected to have a
Material Adverse Effect on the Company including but not limited to a change in
the 1934 Act reporting status of the Company or the failure of the Company to
comply with its 1934 Act reporting obligations.

 

8. Governing Law; Submission to Jurisdiction; Waiver of Jury Trial.

 

a. This Agreement shall be governed by and construed in accordance with the laws
of the State of Virginia without regard to principles of conflicts of laws.

 

b. Any action brought by either party against the other concerning the
transactions contemplated by this Agreement shall be brought only in the state
courts of New York or in the federal courts located in the Eastern District of
New York. The parties to this Agreement hereby irrevocably waive any objection
to jurisdiction and venue of any action instituted hereunder and shall not
assert any defense based on lack of jurisdiction or venue or based upon forum
non conveniens.

 

c. Each party hereby irrevocably waives personal service of process and consents
to process being served in any suit, action or proceeding in connection with
this Agreement, the Note or any related document or agreement by mailing a copy
thereof via registered or certified mail or overnight delivery (with evidence of
delivery) to such party at the address in effect for notices to it under this
Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any other manner permitted by
law.

 

 -11- 

 

 

d. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY THAT MAY ARISE UNDER
THIS AGREEMENT OR THE NOTE IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES
AND, THEREFORE, EACH SUCH PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LEGAL ACTION ARISING OUT OF OR
RELATING TO THIS AGREEMENT, THE NOTE, OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY. EACH PARTY TO THIS AGREEMENT CERTIFIES AND ACKNOWLEDGES THAT (A) NO
REPRESENTATIVE OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PARTY WOULD NOT SEEK TO ENFORCE THE FOREGOING WAIVER IN THE EVENT OF
A LEGAL ACTION, (B) SUCH PARTY HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER,
(C) SUCH PARTY MAKES THIS WAIVER VOLUNTARILY, AND (D) SUCH PARTY HAS BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION 8.d.

 

9. Miscellaneous.

 

a. Attorneys’ Fees. The prevailing party in any action shall be entitled to
recover from the other party its reasonable attorney’s fees and costs.

 

b. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original but all of which shall constitute one
and the same agreement and shall become effective when counterparts have been
signed by each party and delivered to the other party.

 

c. Headings. The headings of this Agreement are for convenience of reference
only and shall not form part of, or affect the interpretation of, this
Agreement.

 

d. Severability. In the event that any provision of this Agreement is invalid or
unenforceable under any applicable statute or rule of law, then such provision
shall be deemed inoperative to the extent that it may conflict therewith and
shall be deemed modified to conform with such statute or rule of law. Any
provision hereof which may prove invalid or unenforceable under any law shall
not affect the validity or enforceability of any other provision hereof.

 

e. Entire Agreement; Amendments. This Agreement and the instruments referenced
herein, including the Note, contain the entire understanding of the parties with
respect to the matters covered herein and therein and, except as specifically
set forth herein or therein, neither the Company nor Buyer makes any
representation, warranty, covenant or undertaking with respect to such matters.
No provision of this Agreement may be waived or amended other than by an
instrument in writing signed by the Company and a majority-in-interest of Buyer.

 

 -12- 

 

 

f. Notices. All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be (i) personally served, (ii) deposited in
the mail, registered or certified, return receipt requested, postage prepaid,
(iii) delivered by reputable air courier service with charges prepaid, or (iv)
transmitted by hand delivery, email or facsimile, addressed as set forth below
or to such other address as such party shall have specified most recently by
written notice. Any notice or other communication required or permitted to be
given hereunder shall be deemed effective (a) upon hand delivery or delivery by
facsimile, with accurate confirmation generated by the transmitting facsimile
machine, at the address or number designated below (if delivered on a business
day during normal business hours where such notice is to be received), or the
first business day following such delivery (if delivered other than on a
business day during normal business hours where such notice is to be received)
or (b) on the second business day following the date of mailing by express
courier service, fully prepaid, addressed to such address, or upon actual
receipt of such mailing, whichever shall first occur. The addresses for such
communications shall be as set forth in the heading of this Agreement with copy
by fax only to (which copy shall not constitute notice) to Naidich Wurman LLP,
111 Great Neck Road, Suite 214, Great Neck, NY 11021, Attn: Allison Naidich,
facsimile: 516-466-3555, e-mail: allison@nwlaw.com. Each party shall provide
notice to the other party of any change in address.

 

g. Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of the parties and their successors and assigns. Neither the Company nor
Buyer shall assign this Agreement or any rights or obligations hereunder without
the prior written consent of the other. Notwithstanding the foregoing, Buyer may
assign its rights hereunder to any person that purchases Securities in a private
transaction from Buyer or to any of its “affiliates,” as that term is defined
under the 1934 Act, upon written notice to the Company, with such written notice
including the name and contact information for such assignee.

 

h. Survival. The representations and warranties of the Company and the
agreements and covenants set forth in this Agreement shall survive the Closing,
for so long as Buyer holds the Securities.

 

i. Indemnification.

 

(i) The Company agrees to indemnify and hold harmless Buyer and its officers,
directors, employees and agents for loss or damage (“Losses”) arising as a
result of or related to any breach or alleged breach by the Company of any of
its representations, warranties and covenants set forth in this Agreement or any
of its covenants and obligations under this Agreement; provided, however, that
the aggregate amount of all Losses for which the Company shall be liable
pursuant to this Section 9.i shall not exceed the Purchase Price.

 

(ii) Buyer agrees to indemnify and hold harmless the Company and its officers,
directors, employees and agents for Losses arising as a result of or related to
any breach or alleged breach by Buyer of any of its representations, warranties
and covenants set forth in this Agreement or any of its covenants and
obligations under this Agreement; provided, however, that the aggregate amount
of all Losses for which Buyer shall be liable pursuant to this Section 9.i shall
not exceed the Purchase Price.

 

 -13- 

 

 

j. Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

 

k. No Strict Construction. The language used in this Agreement will be deemed to
be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

 

l. Remedies. The parties acknowledge that a breach by either party of its
respective obligations hereunder will cause irreparable harm to the other party
by vitiating the intent and purpose of the transaction contemplated hereby.
Accordingly, each of the parties acknowledges that the remedy at law for a
breach of such party’s obligations under this Agreement will be inadequate and
agrees, in the event of a breach or threatened breach by such party of the
provisions of this Agreement, that the other party shall be entitled, in
addition to all other available remedies at law or in equity, and in addition to
the penalties assessable herein, to an injunction or injunctions restraining,
preventing or curing any breach of this Agreement and to enforce specifically
the terms and provisions hereof, without the necessity of showing economic loss
and without any bond or other security being required.

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

 -14- 

 

 

IN WITNESS WHEREOF, the undersigned Buyer and the Company have caused this
Agreement to be duly executed as of the date first above written.

 

  ● GREENWAY TECHNOLOGIES, INC.

 

By: /s/ Ransom B. Jones     Ransom B. Jones     Chief Financial Officer        
POWER UP LENDING GROUP LTD.         By: /s/ Curt Kramer   Name: Curt Kramer  
Title: Chief Executive Officer   111 Great Neck Road, Suite 216   Great Neck, NY
11021  

 

AGGREGATE SUBSCRIPTION AMOUNT:             Aggregate Principal Amount of Note: 
$53,000.00         Aggregate Purchase Price:  $53,000.00 

 

[Signature Page to Securities Purchase Agreement]

 

   

 

 

EXHIBIT A

LEGAL OPINION

 

NAIDICH WURMAN LLP

Attorneys at Law

111 Great Neck Road, Suite 214

Great Neck, New York 11021

Telephone (516) 498-2900

Facsimile (516) 466-3555

 

Richard S. Naidich   Kenneth H. Wurman Bernard S. Feldman   Robert P. Johnson
          __________ Of Counsel

 

[*], 20[*]

 

TRANSFER ONLINE, INC.

512 E Salmon Street

Portland, OR 97214

 

Re: XYZ CORP.

 

Ladies and Gentlemen:

 

We have acted as special counsel to POWER UP LENDING GROUP LTD. (“Seller”). We
have been asked to provide an opinion in connection with the issuance (the
“Issuance”) without restrictive legend of XXX,XXX shares (the “Shares”) of the
common stock, $0.0001 par value per share, of Greenway Technologies, Inc., a
Texas corporation (the “Company”), pursuant to Rule 144 of the Securities and
Exchange Commission (the “Commission”) under the Securities Act of 1933, as
amended (the “Securities Act”) with respect to the conversion of a certain
convertible note dated [*], 2020, by the Company in favor of Seller (the “Note”)
and the conversion notice delivered pursuant to the Note dated the date hereof
(the “Conversion Notice”).

 

Specifically, we have been asked to opine whether shares of the Company’s common
stock to be issued in conversion of the Note pursuant to the Conversion Notice
are “restricted securities” as that term is defined in Rule 144 (“Rule 144”)
promulgated by the Commission under the Securities Act.

 

The opinion expressed in this letter is limited solely to this issue of the
Shares, premised upon the federal securities laws of the United States as of the
date of this letter, and based upon the facts as presented to us contained
within the instruments we have examined. We have conducted an independent
investigation into the underlying facts presented to us recited below and
contained in the documents listed below.

 

 A-1 

 

 

In connection with preparing this letter, we have prepared and re-examined and
relied upon: (a) the Note, dated [*], 2020, executed by the Company; (b) the
Securities Purchase Agreement by and between the Company and the Seller dated
[*], 2020 (the “Purchase Agreement” and collectively with the Note and any
ancillary documents in connection with the Note, the “Transaction Documents);
(c) the Conversion Notice from the Seller dated the date hereof; (d) a
representation letter executed by the Seller dated the date hereof; and (e) a
limited review of the most recent filing of the Company with the Commission
pursuant to the Securities Act of 1934, as amended (the “Exchange Act”).

 

Facts

 

We have received a representation letter from the Seller that, among other
things, represent to us the following facts, which we have assumed, and
conducted an independent investigation and determined that such representations,
are true, correct and complete: (i) on [*]. 2020, the Company issued the Note to
the Seller in the amount of $118,000.00; (ii) on [*], 2020 (the “Closing Date”),
the Seller advanced the funds to the Company with respect to the Note and the
Note was fully paid as of such date; (iii) the Seller is not an “affiliate” of
the Company as defined in Rule 144(a)(1); and (iv) the Seller does not know of
any material adverse information about the Company or its prospects which has
not been publicly disclosed. Furthermore, a limited review of the Company’s most
recent filings with the Commission pursuant to the Exchange Act indicate that:
(i) the Company is a fully-reporting company under the Exchange Act; and (ii)
the Company has filed all reports (our review is specifically limited to
quarterly and annual reports) required under the Exchange Act with the
Commission for the preceding twelve months.

 

Discussion

 

Based on the facts presented to us, the Seller’s holding period for the Note as
determined by Rule 144(d) began when the Seller provided full consideration for
the Note. In this instance, the Seller has represented to us that the Note was
fully paid on or before [*], 2020.

 

In order for the Seller to convert the Note into the Shares free of restrictions
under Rule 144, the Issuance must meet the requirements of Rule 144(b)(1), which
determines the requirements for restrictions on securities for non-affiliates.
Specifically, under Rule 144(b)(1), the issuance of the Shares to the Seller
without restriction must either meet or be exempt from the requirements of Rule
144(c) and 144(d). Based on a limited review of the Company’s most recent
filings with the Commission, the Company meets the current public information
requirements of Rule 144(c).

 

Pursuant to Rule 144(d)(3)(ii), the holding period for securities issued in
conversion of other securities of the same Company is deemed to have begun at
the same time as the securities surrendered for conversion. Therefore, the
Seller’s holding period is deemed to begin on the date that the Note was fully
paid which was on or before [*], 2020.

 

 A-2 

 

 

Conclusion

 

Therefore, based upon the foregoing discussion, the Shares issued to the Seller
pursuant to the Conversion Notice are not “restricted securities” as defined in
Rule 144 and should be issued to the Seller without any restrictive legend.

 

The opinions expressed in this letter are premised upon the facts and
circumstances as represented to us by the Seller and as made in the documents
referred to above, on which we have relied, without investigation. We also
assume that the Seller will not become an “affiliate” of the Company at any time
that the Seller owns any of the Shares.

 

We are members of the bar of the State of New York and are not licensed or
admitted to practice law in any other jurisdiction. Accordingly, we express no
opinion with respect to the laws of any jurisdiction other than the laws of the
State of New York and the federal laws of the United States. Furthermore, we
express no opinion regarding any federal or state law not specified expressly in
this letter.

 

We assume no obligation to advise you of any changes to this opinion which may
come to our attention after the date hereof. This opinion may not be relied upon
or furnished to any other person except the addressee hereof without the express
written consent of this firm.

 

Very truly yours,

 

NAIDICH WURMAN LLP

 

BY       BERNARD S. FELDMAN, Of Counsel  

 

 A-3 

 

